Citation Nr: 0837731	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  06-03 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for a left elbow scar. 

2.  Entitlement to an initial disability rating in excess of 
50 percent for an adjustment disorder with depressed mood.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The veteran served on active military duty from May 1968 to 
November 1970. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

In support of his claim, the veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in April 2007.  A copy of the transcript is associated 
with the record and has been reviewed.  At the time of the 
hearing, the veteran submitted additional evidence.  The 
submission of such evidence was accompanied by a waiver of RO 
consideration.  38 C.F.R. § 20.1304(c) (2008).    

At the aforementioned hearing on appeal, the veteran, through 
his representative, withdrew the appeal of the claims seeking 
initial higher ratings for residuals of injuries of the left 
elbow, left wrist, and left long finger.  At the hearing, the 
veteran also submitted written correspondence indicating he 
wanted to withdraw the appeal of these issues.  The appeal as 
to these issues is effectively withdrawn.  See 38 C.F.R. § 
20. 204 (2007).    

The Board finds that an Informal Hearing Presentation (IHP) 
dated in September 2008, filed by the veteran's 
representative, addresses an issue that is not part of this 
appeal and serves as a notice of disagreement (NOD) in 
response to a February 2008 rating decision that granted 
service connection for an adjustment mood disorder with 
depressed mood (claimed as depression), and assigned a 
disability rating of 50 percent effective December 14, 2004.  
See 38 C.F.R. § 20.300 (2008).  The veteran has filed an NOD 
with regards to the entitlement to a higher initial rating 
for depression; thus, the issuance of a SOC is required.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).
 
The Board remanded this case in July 2007 for further 
development.  The case has been returned to the Board and is 
again ready for appellate action.

The veteran's claim for an initial rating in excess of 50 
percent for an adjustment disorder with depressed mood is 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development and consideration.  


FINDING OF FACT

The veteran's left elbow scar is not painful on examination. 


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
a left elbow scar have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.7, 4.21, 4.118, Diagnostic Code 7804 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of two 
VCAA letters from the RO to the veteran dated in November 
2004 and December 2004.  These letters effectively satisfied 
the notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate his claim, (2) 
informing the veteran about the information and evidence the 
VA would seek to provide, and (3) informing the veteran about 
the information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

The Board notes that the claim at issue stems from an initial 
rating assignment.  In this regard, the United States Court 
of Appeals for Veterans Claims (Court) has held that an 
appellant's filing of a notice of disagreement (NOD) 
regarding an initial disability rating or effective date, 
such as the case here, does not trigger additional 38 
U.S.C.A. § 5103(a) notice requirements.  Indeed, the Court 
has determined that to hold that 38 U.S.C.A. § 5103(a) 
continues to apply after a disability rating or an effective 
date has been determined would essentially render 38 U.S.C.A. 
§§ 7105(d) and 5103A and their implementing regulations 
insignificant and superfluous, thus disturbing the statutory 
scheme.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Court then clarified its holding in Dingess, indicating 
that the holding was limited to situations where service 
connection was granted and the disability rating and 
effective date were assigned prior to the November 9, 2000 
enactment of the VCAA.  If, as here, this did not occur until 
after that date, the veteran is entitled to pre-decisional 
notice concerning all elements of his claim, including the 
downstream disability rating and effective date elements.  
Moreover, if he did not receive this notice, for whatever 
reason, it is VA's obligation to explain why the lack of 
notice is not prejudicial - i.e., harmless - error.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Finally, the Court most recently clarified in Goodwin v. 
Peake, No. 05-0876 (U.S. Vet. App. May 19, 2008), that where 
a service connection claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream initial rating and effective date 
elements.  The Court added that its decision was consistent 
with its prior decisions in Dingess, Dunlap, and Sanders, 
supra.  In this regard, the Court emphasized its holding in 
Dingess that "once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess, 19 Vet. App. at 490.  
Thereafter, once a NOD has been filed, only the notice 
requirements for rating decisions and SOCs described within 
38 U.S.C.A. §§ 5104 and 7105 control as to further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  Id. 

In any event, the veteran in this case does not contend, nor 
does the evidence show, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  The RO provided the veteran with downstream 
Dingess and increased rating notices pertaining to the 
disability rating and effective date elements of his higher 
initial rating claim in March 2006, with subsequent 
readjudication of his claim in March 2008 and July 2008.  

With respect to the duty to assist, the RO has obtained the 
veteran's service treatment records (STRs), VA treatment 
records, and relevant private medical records as identified 
and authorized by the veteran.  The veteran and his 
representative also have submitted statements.  In addition, 
the veteran provided testimony in support of his claim in an 
April 2007 videoconference hearing.  Moreover, pursuant to 
remand directives in a July 2007 Board remand, the VA has 
obtained the veteran's Social Security Administration (SSA) 
disability records and provided the veteran with an 
examination dated in December 2007 in connection with his 
claim for a higher initial rating for the scar on his left 
elbow.  

Thus, given that the RO has secured all available medical 
records, provided the veteran with a VA examination, given an 
opportunity for the veteran to provide testimony, and the 
veteran and his representative have submitted several 
statements, there is no indication that any additional 
evidence remains outstanding.  The duty to assist has been 
met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from July 2007 remand.  Specifically, the RO was 
instructed to obtain the veteran's Social Security 
Administration (SSA) disability records and provide him with 
a VA examination of the left elbow scar to ascertain the 
current extent and severity of the scar.  The RO was to 
ensure that the claims file was made available for the 
examiner's review in connection with the examination.  The 
examiner was instructed to provide a description of the scar 
in terms of its area (in square inches), comment on whether 
it is unstable or productive of pain or ulceration, and note 
whether the scar involves associated tissue damage or 
limitation of function of an affected part.  The Board finds 
that the RO has complied with these instructions by obtaining 
the veteran's SSA disability records and making the claims 
folder available for the VA examiner's review, and that the 
VA examination report substantially complies with the July 
2007 Board remand orders in addressing the issues specified 
in the Board remand.  Stegall v. West, 11 Vet. App. 268 
(1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Consistent with the facts found, if there is disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, i.e., the rating may be "staged".  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim for an original or an 
increased rating remains in controversy when less than the 
maximum available benefit is awarded).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

The Board notes that there was some confusion as to the 
disability rating assigned to the veteran's left elbow scar 
that has since been clarified.  In an April 2005 rating 
decision, the RO granted service connection for the veteran's 
left elbow scar with an evaluation of zero percent, effective 
October 15, 2004.  However, in a subsequent SOC dated in 
January 2006 and an SSOC dated in May 2006, the assigned 
disability rating for the veteran's left elbow scar was 
indicated to be 10 percent.  In an April 2007 videoconference 
hearing, pursuant to the January 2006 SOC and May 2006 SSOC, 
the veteran's representative also contended that the 
veteran's left elbow scar was evaluated as 10 percent 
disabling, arguing that even though the veteran's scar was 
rated as 10 percent disabling, he never received compensation 
for the disability.  Subsequently, in a July 2007 Board 
remand, the Board referred the issue of the disability rating 
for the veteran's left elbow scar to the RO for 
clarification.  The RO clarified the issue in two subsequent 
SSOCs dated in March 2008 and July 2008, indicating that the 
veteran's claim was for entitlement to a compensable 
evaluation for a left elbow scar and that the veteran's left 
elbow scar is currently evaluated at zero percent.  Because 
the current disability rating for the veteran's left elbow 
scar has been clarified to be at zero percent, the Board will 
analyze the issue as such.
  
As mentioned above, the veteran's left elbow scar is 
currently evaluated as noncompensable under Diagnostic Code 
(DC) 7804, superficial scars, painful on examination.  38 
C.F.R. § 4.118.  Under this DC, a 10 percent disability 
rating is warranted if a superficial scar is painful on 
examination.  38 C.F.R. § 4.118, DC 7804.  A superficial scar 
is one that is not associated with underlying soft tissue 
damage.  In addition, under this DC, a 10-percent evaluation 
will be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable evaluation.  See id. 

Here, there is insufficient evidence of the symptoms required 
for a 10 percent disability rating.  38 C.F.R. § 4.7.  
Specifically, the December 2007 VA examination did not reveal 
a superficial scar that is painful on examination.  The VA 
examiner noted that the veteran's left elbow scar is a 12-
centimeter curvilinear scar that is well-healed, unattached 
to underlying tissue, is not raised, and is not depressed.  
See VA examination report dated in December 2007.  In 
addition, the Board notes that potentially relevant 
diagnostic codes for scar disabilities provide initial 
compensable disability ratings.  See 38 C.F.R. § 4.118, DCs 
7801-7803.  However, here, the evidence of record does not 
show that the veteran's left elbow scar causes any 
tenderness, pain, or instability, or that it is deep or 
impact any function.  In the absence of such symptomatology, 
the assignment of a compensable evaluation under DCs 7801-
7803 is unwarranted.  

The Board notes that the veteran's left elbow scar also 
potentially may be rated under DC 7805 (other scars), which 
rates the scar involved based on limitation of function of 
the affected part.  See Esteban v. Brown, 6 Vet. App. 259, 
262 (1994) (veteran is entitled to separate disability 
ratings for different manifestations of the same disability 
when the symptomatology of one manifestation is not 
duplicative or overlapping of the other manifestations).  
However, in this case, the veteran is already compensated for 
orthopedic manifestations of the original injury by way of DC 
7805 and the applicable limitation of motion DC to which it 
relates, and the veteran has not appealed that issue.  Id.

Accordingly, the Board finds that the preponderance of the 
evidence is against an initial compensable disability rating 
for the veteran's left elbow scar.  38 C.F.R. 
§ 4.3.

The Board adds that it does not find that the veteran's 
service-connected left elbow scar on appeal should be 
increased for any other separate period based on the facts 
found during the appeal period.  Fenderson, 12 Vet. App at 
125-26.  Since the effective date of his award, this 
disability has never been more severe than contemplated by 
its existing rating, so the Board cannot "stage" his 
rating.

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the left elbow scar markedly 
interferes with the veteran's ability to work.  Furthermore, 
there is no evidence of exceptional or unusual circumstances, 
such as frequent hospitalizations, to suggest he is not 
adequately compensated for this disability by the regular 
Rating Schedule.  VAOPGCPREC 6-96.  See also 38 C.F.R. § 4.1 
(indicating disability ratings are based on the average 
impairment of earning capacity and that, generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability).


ORDER

An initial compensable disability rating for a left elbow 
scar is denied.



REMAND

Before addressing the merits of the claim for a higher 
initial rating for an adjustment disorder, the Board finds 
that additional development of the evidence is required.

As noted above, through an IHP filed by his representative in 
September 2008, the veteran filed a timely NOD with a 
February 2008 rating decision, which granted service 
connection for an adjustment disorder with depressed mood 
(claimed as depression) and which assigned a 50 percent 
disability rating effective December 14, 2004.  Although the 
IHP was filed in response to an appeal regarding a scar of 
the left elbow, which is currently before the Board, it also 
referenced disagreement with the initial disability rating 
assigned to the veteran's adjustment disorder in the February 
2008 rating decision.  The Board finds that this statement of 
disagreement serves as an NOD with respect to the adjustment 
disorder claim for reasons described above.  See 38 C.F.R. § 
20.300 (2008). 

The RO has not provided a SOC addressing this issue, 
regarding which the veteran has filed a timely NOD, and, as 
such, requires the issuance of an SOC.  Manlincon, 12 Vet. 
App. at 240-41.  A supplemental statement of the case (SSOC) 
will not be sufficient to properly address this matter.  See 
67 Fed. Reg. 3099, 3104 (January 23, 2002) (amending 38 
C.F.R. § 19.31 in January 2002 to provide that a SSOC will 
not be used to announce the decision of an Agency of Original 
Jurisdiction (AOJ) on an issue not previously addressed in a 
SOC).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue the veteran and 
his representative a SOC as to the issue 
of entitlement to an initial rating in 
excess of 50 percent for an adjustment 
disorder with depressed mood.  The veteran 
should be apprised of his right to submit 
a substantive appeal and to have his claim 
reviewed by the Board.  The AOJ should 
allow the veteran and his representative 
the requisite period of time for a 
response.

2.  Thereafter, if a timely substantive 
appeal is received, the case should be 
returned to the Board for further 
appellate consideration.  The purpose of 
this remand is to comply with due process 
of law.  The Board intimates no opinion as 
to the ultimate disposition warranted in 
this case.   

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


